                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY                           :      CIVIL ACTION
                                         :
      v.                                 :
                                         :
C/O GRIESMER, SGT. ALIMON,               :
C/O WOODWARD, LT. KULL, M.               :
NASH, JOHN E. WETZEL, C/O                :
DALE SCHOENBERGER and PA                 :
DEPT. OF CORRECTIONS                     :      NO. 19-1587

                                      ORDER

      NOW, this 5th day of November, 2019, upon consideration of the Defendants’

Motion to Dismiss (Document No. 10) and the plaintiff’s response, it is ORDERED that

the motion is GRANTED.

      IT IS FURTHER ORDERED that the Complaint is DISMISSED for failure to state

a claim.




                                             /s/ TIMOTHY J. SAVAGE J.
